DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 05/10/2021. Claims 17, 25 and 31 are amended and claims 17-36 remain pending.

Terminal Disclaimer
The filing and approval of Terminal Disclaimers to obviate and avoid Double Patenting rejections over Patent No. 10719595 and US application No. 16/584,541 is herein acknowledged and the respective Double Patenting rejection is withdrawn.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Nick Cerulli on 09/03/2021. 

17. (Currently Amended) A biometrics authentication system comprising: 
at least one memory storing a computer program; and 
at least one processor configured to execute the computer program to: 
set a criterion of biometrics authentication performed on a user so as to be different between a first operation state relating to a content of the system and a second operation state relating to the content of the system, the system providing the user with one or more contents; and 
perform biometrics authentication on the user based on the criterion, wherein the criterion in the first operation state is higher than the criterion in the second operation state; 
wherein the first operation state is a state of accepting a biometrics authentication result used for determining login permission of the user to the system, and ; and 
wherein the first operation state is further a state of accepting a result of the biometrics authentication at the time of the user's ending to use each of the contents.

19. (Canceled) 

25. (Currently Amended) A biometrics authentication method comprising: 
setting a criterion of biometrics authentication performed on a user so as to be different between a first operation state relating to a content of the system and a second operation state relating to the content of the system, the system providing the user with one or more contents; and 
performing biometrics authentication on the user based on the criterion, wherein the criterion in the first operation state is higher than the criterion in the second operation state; 
wherein the first operation state is a state of accepting a biometrics authentication result used for determining login permission of the user to the system, and ; and 
wherein the first operation state is further a state of accepting a result of the biometrics authentication at the time of the user's ending to use each of the contents.

27. (Canceled) 

31. (Currently Amended) A non-transitory computer-readable storage medium in which a program is stored, the program causing a computer to execute: 
setting a criterion of biometrics authentication performed on a user so as to be different between a first operation state relating to a content of the system and a second operation state relating to the content of the system, the system providing the user with one or more contents; and 
performing biometrics authentication on the user based on the criterion, wherein the criterion in the first operation state is higher than the criterion in the second operation state; 
wherein the first operation state is a state of accepting a biometrics authentication result used for determining login permission of the user to the system, and ; and 
wherein the first operation state is further a state of accepting a result of the biometrics authentication at the time of the user's ending to use each of the content.

33. (Canceled) 


Allowable Subject Matter
The following is Examiner's statement of reasons for allowance: 
Per the 103 rejections of record, applicant’s arguments, see Remarks: page 16-17, filed 05/10/2021, with respect to the independent claims 1, 9 and 16, have been fully considered and after all amendments including amendments entered above, the respective 103 rejections are withdrawn. 

Per the 101 (Abstract Idea) rejections of record, the corrective amendments filed 05/10/2021 overcome the rejection of record. The amended claims are patent eligible by integrating the abstract idea into a practical application, i.e., step 2A – prong two. Therefore, the respective 101 rejections of record are withdrawn.

Closest prior arts reviewed are as follow:

Wenzel (US2009/0292927A1) discloses user logon and logoff with multiple, and dynamic, authentication levels, wherein a user can "step-down" their authentication level, allowing them to access applications at a lower authentication level and/or logging off all application which require a higher authentication than the new lower authentication level.

Cahill (US2014/0189807A1) discloses two stages of authenticating the user during session(s) with one or more service providers.  A first stage of authentication includes initial authentication, in which the client platform is locked, and a second stage of authentication includes passive re-authentication, in which the client platform 102 has been previously unlocked via authentication, but one or more indications of user presence are needed to maintain the unlocked state to prevent one or more other users from accessing the client platform 102 resources.  An initial authentication requires a relatively strong level of security, in which a combination of credentials is required (e.g., web-cam image plus fingerprint scan plus passcode, or RFID badge detection plus web-cam image facial recognition).  In other examples, passive re-authentication requires a lesser (relative to the authentication required for the initial authentication) degree of security, such as an occasional web-cam image capture of the user at the client platform 102.  

Ziraknejad (US10701067B1) discloses when a wearable device has been appropriately registered with a particular user account or credential, the presence of the wearable device can substitute for other authentication actions. When a user has authenticated to the wearable device, e.g., by entering an unlock passcode, the prior authentication may be considered valid as long as the wearable device is worn continuously.

The closest prior arts reviewed and made of record, alone or in combination, fail to disclose the claimed invention as a whole recited in claim 17 and similarly stated in claims 25 and 31. Therefore, claims 17-18, 20-26, 28-32 and 34-36 are allowed.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREZOO SHERKAT/            Examiner, Art Unit 2434